 

 

Case 7:15-1 SR_AIC 5 ar t 57 adj ~ ‘
Case 7: v-09426-NSR-JCM Document Filed 06/11/19 Page 1 of 1

Case 7:15- ~cv-09426- NSR-JCM Document 36-1 Filed 05/09/19 Page 3 of 10

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

Lian Rivera
Dk sE over 8 cv_9420 (sagem)
{List the full name(s) of the plaintiff(s)/petitioner(s).)
-against- MOTION FOR EXTENSION
OF TIME TO FILE NOTICE
J r | OF APPEAL
hn {olvin USDC SDNY
DOCUMENT
Kes pr nd en by ELECTRONICALLY FILED
{List the full name(s) of the defendant (s)/respondént( (s).} DATE fICED Une TOS

 

 

 

I move under Rule 4(a)(5) of the Federal Rules of Appellate Procedure for an extension of time

to file a notice of appeal in this action. I would like to appeal the judgment

entered in this action on s| 6| }9 but did not file a notice of appeal within the required
date

time period because:

Ly an wate Wiftia \. ?.C. a Shawdna wet K
ew. Focal \iba ond y wa Kil lteticd dhel by Law |, bravy ul by have a yumbe! f
tamales ay aba time, 2) Nu} Et kp eed he la if jas Mb alsa fy Yeeg Ve ary

(Explain here the excusable neglect or good cause that led to your failure to file a timely notice of appeal.)

  

May 4, 16\4

Dat

Rives Leon AIK /A Luss Vasquer.

Name (Last, First, Mi}

eaten Cry tl alk, i Now Valk (2857
Address |

 

Signatu

 

 

|, State Zip Code

Telephone N/A E-mail Address (if available)

IgGeenTy Mot ton dened as moot. Appeat
nev: s/2r/as Cried on June, s poli Creprot the

DOCH Gouc cage ted lo SOORUEF 4 Ae ee

NATE FILED: 3 3)2y ( wo demminate the vs

Sere Motion Coc: a1 HON. NELSONS ROMAN ae
UNITED STATES DISTRICT “juoGe’

 

 
